ORDER
MYRON L. GORDON, District Judge.
The defendant, Firestone Tire & Rubber Company, has moved for a separate trial on the issue of damages, and the court concludes that there is merit in such motion.
Prior to the pretrial conference, the attorneys for the plaintiffs submitted a list of 70 prospective witnesses, over half of whom would offer evidence with reference to the question of damages. While the plaintiffs have now substantially reduced this list of witnesses, the court nevertheless considers that in the proper exercise of its judgment, separate trials on liability and damages should be ordered pursuant to rule 42(b) of the Federal Rules of Civil Procedure. The complexity of both the liability and the damage issues warrants, in my opinion, the use of the separate trial device. I believe that separate trials will be conducive to expedition and economy. Romer v. Baldwin, 36 F.R.D. 259 (E.D.Pa.1963).
In accordance with Hosie v. Chicago & North Western Railway Co., 282 F.2d 639 (7th Cir. 1960), the court contemplates that if the jury’s verdict is favorable to the plaintiff, the damage question will be submitted to the same jury immediately thereafter.
Accordingly, it is ordered that the motion of Firestone Tire & Rubber Co. for separate trials is granted.